Cooley, J.
Sheldon sued the Hannahs upon a certificate of deposit issued by them to Mrs. J. Failing, by which they promised to pay to her order three hundred and four 75-100 dollars in current bank notes. The certificate bore date February 2, 1859, and Sheldon claimed title thereto as assignee. The transfer of the same by Mrs..Failing was proved by her blank endorsement thereon. She was deceased at the time of the trial, and the defendants offered to show that from the date of the certificate to the time of her decease she was insane and incapable of transacting business. The plaintiff objected to the proposed evidence and the Court excluded it.
No ground was suggested on the argument upon which this ruling could be sustained. If Mrs. Failing was insane she could have made no valid assignment of the certificate, and the title thereto would have been in her personal representatives after her decease and not in Mr. Sheldon. It is probable that the Court misapprehended the precise force of the offer made, but upon the record as presented to us, *280we have uo alternative but to reverse the judgment. It will be reversed accordingly, with costs of this Court, and a new trial ordered.
Campbell, Ch. J. and Christiancy, J. concurred.
Graves, J. did not sit in this case.